Case: 20-30042      Document: 00515450227         Page: 1    Date Filed: 06/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 20-30042                            June 12, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
FIAZ AFZAL, Medical Doctor; SHAHIDA SHUJA,

              Plaintiffs - Appellants

v.

UNITED STATES DEPARTMENT OF HOMELAND SECURITY,

              Defendant - Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:19-CV-1354


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Pro se appellant Fiaz Afzal appeals the district court’s dismissal of his
lawsuit for lack of jurisdiction. We dismiss the appeal.
       Afzal is a Pakistani national who was originally admitted to the United
States as a lawful permanent resident but was later removed from the country
after he was convicted on eighteen counts of Medicaid fraud. Following his
removal, Afzal applied with the United States Citizenship and Immigration


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 20-30042       Document: 00515450227          Page: 2     Date Filed: 06/12/2020


                                       No. 20-30042

Services for a waiver of inadmissibility and permission to reenter the United
States. The USCIS denied his applications pursuant to 8 U.S.C. § 1182(h),
finding he was statutorily ineligible for a waiver and did not qualify for a
discretionary waiver.        Afzal has now sued the Department of Homeland
Security, challenging the USCIS’s denial of his applications. The district court
dismissed his claims for lack of jurisdiction. Afzal appeals.
       Section 1182(h) unequivocally deprives courts of jurisdiction over
discretionary decisions to grant or deny a waiver of admissibility. Cabral v.
Holder, 632 F.3d 886, 889 (5th Cir. 2011) (citing 8 U.S.C. § 1182(h)).                     The
district court therefore properly found that it lacked jurisdiction over Afzal’s
lawsuit. See id. We are likewise precluded from exercising jurisdiction over
such determinations. 1 See id.; see also 8 U.S.C. § 1252(a)(2)(B)(i) (“[N]o court
shall have jurisdiction to review . . . any judgment regarding the granting of
relief under section 1182(h) . . . .” (emphasis added)).
       Accordingly, Afzal’s appeal is DISMISSED for lack of jurisdiction.




       1 We do have jurisdiction to review “constitutional claims or questions of law raised
upon a petition for review” filed in the first instance in this court. 8 U.S.C. § 1252(a)(2)(D).
But we are not now considering a petition for review, and, liberally construing Afzal’s
briefing, any constitutional or legal questions he may have raised seek only to challenge his
underlying Medicare fraud conviction, an issue we previously addressed in dismissing Afzal’s
prior petition for review. See Afzal v. Lynch, 647 F. App’x 505, 507 (5th Cir. 2016).


                                               2